Citation Nr: 0725838	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
postoperative residuals of a right foot injury, including the 
fracture of the base fifth metatarsal with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 through 
December 1990; other duty in the Reserves is noted.  This 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2023 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for arthritis 
of the left ankle will not be addressed in this decision.  
The veteran is represented by a private attorney in that 
matter and the appeal on that issue follows a November 2004 
Court of Appeals for Veterans Claims (Court) remand. As a 
result, the two issues will be decided in separate decisions.  


FINDINGS OF FACT

The residuals of a fracture of the right fifth metatarsal 
with arthritis, are manifested by pain resulting in 
difficulty with prolonged standing and walking, is no more 
than moderate in nature.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for postoperative residuals of a right foot injury, including 
the fracture of the base fifth metatarsal with arthritis, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected postoperative residuals of a right foot injury, 
including the fracture of the base fifth metatarsal with 
arthritis.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran is 
currently rated as 10 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284, for his right foot 
disability.  

Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

DC 5284 provides the rating criteria for "foot injuries, 
other."  Moderate foot injuries warrant a 10 percent rating, 
which the veteran now receives.  For an increase to 20 
percent, the evidence must show that his disability is 
moderately severe; and for 30 percent the evidence must show 
that the disability is severe.  If there is actual loss of 
the foot, the rating is 40 percent.  38 C.F.R. § 4.71a, DC 
5284.

Here, the medical evidence can be summarized as follows.  A 
March 2000 report from Dr. Powell discusses the veteran's 
history of a right foot injury as it relates to right ankle 
arthritis.  The Board notes that service connection for 
arthritis of the right ankle/foot was denied.  See June 2006 
rating decision.  The March 2000 report does not, however, 
discuss the severity of any other injury to the foot, nor do 
Dr. Powell's treatment notes dated between 1999 and 2001.  

Treatment reports from Dr. Pearson dated in 2000 and 2001 
also show the history of a fracture of the right fifth 
metatarsal, but include treatment only of the non-service 
connected right ankle arthritis.

The veteran was afforded a VA examination in February 2001.  
At that time he reported pain, weakness, stiffness, swelling, 
inflammation, instability, and abnormal motion of his right 
foot.  He reported that his symptoms did not improve 
following the 1999 insertion of a screw into his foot.  He 
again reported a painful ankle.  Physical examination 
revealed evidence of abnormal weight bearing.  The veteran's 
posture and gait were normal, but the examiner reported 
limitation of function of standing and walking due to pain in 
his foot, as well as normal active range of motion, but pain 
bilaterally.  X-ray revealed a screw traversing the base of 
the fifth metatarsal bone, and a cortical stepoff seen 
laterally, consistent with remote fracture deformity.  The 
examiner noted that the veteran was a mechanic at the time 
and was required to stand during the workday.  "His 
activities are moderately affected by pain when standing and 
walking."

The veteran also received treatment in October 2002 from the 
Ankle & Foot Centers of Georgia.  The doctor reported the 
veteran's foot pain as secondary to a severe collapsing pes 
planus valgus deformity and degenerative arthritis.  The 
treatment, however, generally surrounded bilateral ankle 
pain.  

In March 2004, following a Board remand, the veteran was 
afforded a second VA examination.  He reported that it is his 
ankle that hurts, rather than the area around his injured 
foot.  He went on to say, however, that despite losing 
weight, his "feet still hurt" and that they bother him more 
with prolonged standing and walking.  His job at that time 
involved truck driving, which alleviated some pain, because 
he was not standing, however he does continue to report foot 
pain.  Upon physical examination, weight bearing was reported 
as abnormal including increase in lateral skin tension lines, 
medial inward bowing of the Achilles tendon bilaterally, 
inversion of calcaneus with single and double limb toe raise, 
and Achilles decrease significantly on the right side with 
slight inward bowing.  Excessive wear on his orthotics was 
noted.  The examiner diagnosed right ankle arthritis, but 
made no arthritis diagnosis for the foot.  The examiner 
reported pes planus, but no allegation is made, nor does the 
evidence suggest that the pes planus is related to the 
service-connected post-traumatic foot disability.  The only 
diagnosis made in relation to the service-connected 
disability is the history of right fifth metatarsal fracture.  
The examiner noted that there is "no pain with palpation at 
base of right fifth metatarsal."  All further commentary was 
toward the right ankle arthritis.

The veteran's testimony at the February 2007 Board hearing is 
consistent with the description of the severity of the 
disability shown by the medical records.  He stated that he 
does continue to wear orthopedic shoes and describes constant 
pain with activity.  See hearing transcript at page 4.

Again, in increase to a 20 percent rating requires a showing 
of a "moderately severe" right foot disability under 
38 C.F.R. § 4.71a, DC 5284.  The term "moderately severe' is 
not defined in the rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6 (2005).  When looked at as a 
whole, the medical evidence of record shows that the 
veteran's foot disability is no more than moderate in nature.  
The Board again notes that the veteran is status post-
fracture of the fifth metatarsal, and that there is evidence 
of constant pain that does interfere with the veteran's 
employment because of the increased pain with standing.  
However, the veteran reported that his most recently 
documented employment is as a truck driver and his pain is 
somewhat alleviated through sitting rather than standing at 
work.  

There is no evidence that suggests the veteran's foot 
disability should be raised to the level of moderately 
severe.  Most of his medical complaints surround his right 
ankle, which, as discussed above, was denied service 
connection.  The evidence of record shows minimal complaints 
regarding the right foot itself.  There is no evidence to 
suggest that an increased rating is warranted for the right 
foot disability.

A higher disability evaluation is sometimes warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45. Also see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). DeLuca held that diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.

Consideration should be given to factors listed in 38 C.F.R. 
§ 4.45, including less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45.

These factors were given consideration in the medical 
evidence that warranted the current 10 percent rating. There 
is nothing to suggest that the veteran's functional 
impairment raises his disability to the level of a 20 percent 
rating.  As such, the preponderance of the evidence is 
against the veteran's claim and an increased rating is not 
warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in March 2004 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to provide VA with any 
pertinent evidence he may have regarding his claim.  Thus, 
the letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  In a March 2006 letter, the veteran 
was informed of the type of evidence necessary to establish 
an effective date and disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was also afforded two VA examinations 
during the course of this appeal to assist in determining the 
current nature of his disability.  The veteran was also 
afforded a Board hearing in February 2007 and the hearing 
transcript is of record.  The veteran has been afforded 
several opportunities, but has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an evaluation higher than 10 percent for 
postoperative residuals of a right foot injury, including the 
fracture of the base fifth metatarsal with arthritis, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


